Title: To George Washington from Burgess Ball, Sr., 31 August 1797
From: Ball, Burgess Sr.
To: Washington, George

 

Dear sir,
Berkeley [County] 31st Aug: 1797

This will be handed to you by Capt. Washington. I have lately been apply’d to by Mr Chs Carter (who was a Fellow Student with my Son Burges who died with the Fever in Philadelphia) for a Ballance due him for monies paid for my Son. Since his application I’ve found a Letter of his acknowledging the rect of money from Mr Dandridge, & mentioning that “he had then paid off the last Accot.” I think in the year 94 I drew an order on you for 25 dollars. I shall be obliged to you if you’ll send me by Capt. W: the Rect, or a Memdm thereof, as I’ve reason to think the young Gent, inclines to impose upon me. I came here abt ten days ago wth my Family, in hopes to receive some benifit from the change of Air, but, I find my Health worse; and as the Weather is so dry, I’m going to try if I can get any from the Sulphur Springs. Fanny goes Home for a few days to see how things are going on there. There has been a dry spell on the Corn, and without rain very soon, the Crops will be greatly curtail’d. The Old Lady here has been very sick, but is mending a little. With best Wishes for you & yours, I am Dr sir Yr Affect. Hbe servt

B: Ball

